Citation Nr: 1041308	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  07-31 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for left peroneal nerve 
damage.

3.  Entitlement to service connection for right peroneal nerve 
damage.

4.  Entitlement to an evaluation in excess of 20 percent for 
lumbar strain and chronic low back pain with spondylosis.

5.  Entitlement to an evaluation in excess of 10 percent for 
tinea cruris.

6.  Entitlement to an evaluation in excess of 10 percent for 
gastroesophageal reflux disease (GERD).

7.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis, cervical spine. 


REPRESENTATION

Veteran represented by:  Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to August 1979 and 
from October 1989 to December 1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2006 and August 2008 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In July 2010, the Veteran testified at a videoconference hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of the hearing is associated with the claims file.

The issue of entitlement to an increased rating for 
headaches has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


The Veteran claims service connection for migraine headaches 
secondary to being hit in the head with a rifle during service.  
The Board notes that service connection is already in effect for 
headaches.  A March 1999 rating decision granted service 
connection for headaches.  A non-compensable evaluation is 
currently in effect pursuant to Diagnostic Code 8100.  

The December 2009 Statement of the Case informed the Veteran that 
he was already service-connected for headaches and advised him to 
inform the RO if he wished to seek an increase rating for his 
headache disability.  The Board notes that the Veteran informed 
the RO in a July 2007 statement that he was seeking an increased 
(compensable) evaluation for his service-connected headaches.  
The RO has not adjudicated the Veteran's claim for an increased 
rating for headaches.  Additional action regarding the claim for 
service connection for headaches is deferred pending adjudication 
of the Veteran's claim for an increased rating for that 
disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims entitlement to service connection for left and 
right peroneal nerve damage.  The Veteran asserts that he has 
experienced numbness in the legs since a car accident in service 
in December 1995.  The Veteran also contends that left and right 
peroneal nerve damage may be related to his service connected 
lumbar spine disability.    

The duty to assist requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C. § 
5103A(d)(1) (West 2002).  An examination or medical opinion is 
required when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service or during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision on 
the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

VA examinations in August 2005, December 2007 and March 2009 did 
not specifically address the etiology of the claimed peroneal 
nerve disability.  Therefore, a VA examination is necessary to 
determine whether the Veteran has a peroneal nerve disability as 
a result of service or a service-connected disability.   

The Veteran seeks increased ratings for his service-connected 
lumbar and cervical spine disabilities.   The most recent VA 
examination in 2009 indicated that the Veteran did not have 
incapacitating episodes due to his cervical and lumbar spine 
disabilities.  However, at the hearing, the Veteran testified 
that he has episodes of back pain of such severity that he as to 
lie in bed.  The Veteran testimony indicates that his cervical 
and lumbar spine disabilities may be worse than contemplated by 
the most recent VA examination.  The Veteran is entitled to a new 
VA examination where there is evidence, including his statements, 
that the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 
Vet. App. 377 (1994).

The Veteran testified that he has dumping syndrome secondary to 
service-connected GERD.  A report of a March 2009 VA examination 
addressed the causal relationship between pyloric stenosis with 
dumping syndrome and GERD.  The VA examiner opined that GERD is 
not caused by or the result of pyloric stenosis with dumping 
syndrome.  The examination did not address whether pyloric 
stenosis with dumping syndrome is caused by GERD or is aggravated 
thereby.  A VA examination is necessary to address that issue.  

A 10 percent evaluation is currently in effect for tinea cruris, 
pursuant to Diagnostic Code 7816.  The Veteran had a VA 
examination for tinea cruris in August 2005.  The examination 
report did not adequately address the rating criteria, as it did 
not describe the percentage of areas affected by tinea cruris.  
The Board notes that, once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  On remand, the Veteran should be afforded a new VA 
examination which addresses the pertinent rating criteria in 
detail.    

The Veteran has submitted evidence regarding the effect of his 
service-connected disabilities on his employment.  A January 2006 
opinion by a VA physician, Dr. J. M., indicated that the Veteran 
is "completely and permanently disabled."   An April 2006 from 
the Veteran's employer indicated that the Veteran often missed 
work due to illness, including his back pain and stomach 
condition.  The Veteran also testified that he left his last job 
due to back pain.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of 
Appeals for Veterans Claims (Court) held that a claim for a total 
rating based on unemployability due to service- connected 
disability (TDIU), either expressly raised by the Veteran or 
reasonably raised by the record involves an attempt to obtain an 
appropriate rating for a disability and is part of the claim for 
an increased rating.  In light of the evidence regarding the 
effect of the Veteran's service-connected disabilities on his 
employability, a medical opinion is necessary to determine 
whether a total disability rating based upon individual 
unemployability is warranted.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
of the peripheral nerves.  The claims file 
should be provided for the examiner's review 
in conjunction with the examination, and the 
examiner should indicate that such a review 
was conducted.  The examiner should diagnose 
any disability of the peroneal nerves.  The 
examiner should provide an opinion regarding 
the following:

a.  Is a current disability of the 
peroneal nerves at least as likely as not 
(50 percent or greater likelihood) related 
to service, including the car accident 
during service in 1995?  The examiner 
should provide a detailed rationale for 
the opinion.

b.  Is a current disability of the left 
and right peroneal nerves at least as 
likely as not (50 percent or greater 
likelihood) related to the Veteran's 
service connected low back disability?  
The examiner should provide a detailed 
rationale for the opinion.  

c.  Is a peroneal nerve disability 
aggravated by the Veteran's low back 
disability?  The examiner should  provide 
a detailed rationale for the opinion.  

2.  Schedule the Veteran for a VA examination 
of his lumbar spine and cervical spine.  The 
claims file should be provided for the 
examiner's review in conjunction with the 
examination, and the report should note 
review of the claims file.  The examiner 
should:

a.  Provide range of motion findings for 
the lumbar spine;

b.  Indicate if the Veteran has 
experienced incapacitating episodes due to 
his lumbar spine disability and if so, 
should state the duration of 
incapacitating episodes in terms of weeks 
per year

c.  The VA examiner should indicate 
whether the Veteran's lumbar spine 
disability is manifested by weakened 
movement, excess fatigability, 
incoordination or pain.  Such 
determinations should be expressed in 
terms of degree of additional range-of- 
motion loss due to any weakened movement, 
excess fatigability, or incoordination.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

d.  Provide range of motion findings for 
the cervical spine;

e.  Indicate whether the Veteran has 
experienced incapacitating episodes due to 
his cervical spine disability and if so, 
state the duration of incapacitating 
episodes in terms of weeks per year.

f.  State whether the Veteran's cervical 
spine disability is manifested by weakened 
movement, excess fatigability, 
incoordination or pain.  Such 
determinations should be expressed in 
terms of degree of additional range-of- 
motion loss due to any weakened movement, 
excess fatigability, or incoordination.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

g.  State whether it is at least as likely 
as not (50 percent or greater likelihood) 
that the Veteran's lumbar and cervical 
spine disabilities prevent the Veteran 
from obtaining or retaining gainful 
employment.

3.  Schedule the Veteran for a VA examination 
for tinea cruris.  The examiner should 
provide findings regarding the following:  

a.  The percentage of the entire body 
affected by tinea cruris;

b.  The percentage of exposed areas 
affected by tinea cruris;

c.   Whether corticosteroids or 
immunosuppressive drugs are required for 
treatment.  If corticosteroids or 
immunosuppressive drugs are required, the 
examiner should state whether such drugs 
are required  for a total duration of six 
weeks or more during the last year or 
whether such therapy was required on a 
constant or near constant basis.  

d.  Whether it is at least as likely as 
not that the Veteran's service-connected 
skin disability prevents him from 
obtaining gainful employment.

4.  Schedule the Veteran for a VA examination 
for digestive disorders.  The claims file 
should be provided for the examiner's review 
in conjunction with the examination, and the 
examination report should note that the file 
was reviewed.  The examiner should:

a.  Indicate whether GERD is manifested by 
persistently recurrent epigastric distress 
with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal  
or arm or shoulder pain, productive of 
considerable impairment of health;

b.  Indicate whether GERD is manifested 
with symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with 
moderate anemia; or other symptoms 
combinations productive of severe 
impairment of health.

c.  State whether it is at least as likely 
as not that GERD prevents the Veteran from 
obtaining gainful employment.

d.  The examiner should also opine as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
pyloric stenosis with dumping syndrome is 
proximately caused by or due to GERD.  The 
examiner should provide a rationale for 
the opinion.  

e.  In addition, the examiner should state 
whether pyloric stenosis with dumping 
syndrome is aggravated by service-
connected GERD.  The examiner should 
provide a rationale for the opinion.  

6.  Following the completion of the actions 
requested above, the AMC/ RO should 
readjudicate the issues on appeal to include 
the issue of whether a TDIU is warranted.  If 
the disposition of the Veteran's claims 
remains unfavorable, the AMC/ RO should 
provide the Veteran and his representative 
with a Supplemental Statement of the Case and 
afford them an opportunity to respond.  The 
case should then be returned to the Board.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


